            Case 1:21-cr-00444-LTS Document 19 Filed 07/29/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 21 CR 444-LTS

VAGUE SHAGENOVICH
TERGALSTANYAN,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 An arraignment and bail hearing is scheduled in the above captioned case for

Defendant Vague Tergalstanyan on Tuesday August 3, 2021, at 11:00 a.m. E.D.T. To access

the call, the parties must dial 888-363-4734, enter the access code 1527005#, and the security

code 2011#. (Members of the press and public may call the same number, but will not be

permitted to speak during the hearing.) All submissions in connection with the arraignment and

bail hearing must be filed by Friday July 30, 2021, at 3:00 p.m. Counsel should adhere to the

following rules and guidelines during the conference:

              1. Each party should designate a single lawyer to speak on its behalf (including
                 when noting the appearances of other counsel on the telephone).

              2. Counsel should use a landline whenever possible, should use a headset instead of
                 a speakerphone, and must mute themselves whenever they are not speaking to
                 eliminate background noise. In addition, counsel should not use voice-activated
                 systems that do not allow the user to know when someone else is trying to speak
                 at the same time.

              3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                 counsel are required to identify themselves every time they speak. Counsel
                 should spell any proper names for the court reporter. Counsel should also take
                 special care not to interrupt or speak over one another.

              4. If there is a beep or chime indicating that a new caller has joined while counsel is
                 speaking, counsel should pause to allow the Court to ascertain the identity of the


TERGALSTANYAN - SCHED ORD                                  VERSION JULY 29, 2021                        1
          Case 1:21-cr-00444-LTS Document 19 Filed 07/29/21 Page 2 of 4




               new participant and confirm that the court reporter has not been dropped from the
               call.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings. See

Standing Order M-10-468, No. 21-MC-45 (S.D.N.Y. Jan. 19, 2021). Violation of these

prohibitions may result in sanctions, including removal of court issued media credentials,

restricted entry to future hearings, denial of entry to future hearings, or any other sanctions

deemed necessary by the Court.

               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.


       SO ORDERED.

Dated: New York, New York
       July 29, 2021

                                                              _/s/ Laura Taylor Swain___
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




TERGALSTANYAN - SCHED ORD                          VERSION JULY 29, 2021                           2
             Case 1:21-cr-00444-LTS Document 19 Filed 07/29/21 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE
                             -v-
                                                                               PRESENT AT CRIMINAL
                                                                               PROCEEDING
                                   ,
                                       Defendant.
-----------------------------------------------------------------X              21-CR-444 (LTS)

Check Proceeding that Applies

____     Arraignment

         I have been given a copy of the indictment containing the charges against me and have
         reviewed it with my attorney. I understand that I have a right to appear before a judge in
         a courtroom in the Southern District of New York to confirm that I have received and
         reviewed the indictment; to have the indictment read aloud to me if I wish; and to enter
         a plea of either guilty or not guilty before the judge. After consultation with my attorney,
         I wish to plead not guilty. By signing this document, I wish to advise the court of the
         following. I willingly give up my right to appear in a courtroom in the Southern District of
         New York to advise the court that:

              1) I have received and reviewed a copy of the indictment.
                 2)      I do not need the judge to read the indictment aloud to me.
                 3)      I plead not guilty to the charges against me in the indictment.


Date:              ____________________________
                   Signature of Defendant


                   ____________________________
                   Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.




TERGALSTANYAN - SCHED ORD                                      VERSION JULY 29, 2021                   3
         Case 1:21-cr-00444-LTS Document 19 Filed 07/29/21 Page 4 of 4




Date:         _________________________
               Signature of Defense Counsel




Accepted:     ________________________
              Signature of Judge
              Date:




TERGALSTANYAN - SCHED ORD                     VERSION JULY 29, 2021      4
